TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00039-CV



                                  Stephen N. Lisson, Appellant

                                                 v.

                                     Mary Padgett, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
    NO. D-1-GN-05-000835, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Stephen N. Lisson’s brief was due on June 9, 2008. On December 15, 2008,

this Court notified Lisson that his brief was overdue and that his failure to file a proper motion for

extension of time by December 29, 2008, would result in the dismissal of his appeal for want of

prosecution. To date, Lisson has not filed a brief or a motion for extension of time. Accordingly, we

dismiss this appeal for want of prosecution.



                                               ___________________________________________

                                               Diane M. Henson, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed for Want of Prosecution

Filed: February 5, 2009